NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                             MAR 09 2017
                                                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
METROPOLITAN PROPERTY &                          No.   14-35565
CASUALTY INSURANCE COMPANY,
                                                 D.C. No. 3:13-cv-05805-RBL
              Plaintiff-Appellee,

 v.                                              MEMORANDUM*

KENNETH VICTOR NIETO,

              Defendant,

 and

JOSH PEMBERTON,

              Defendant-Appellant.


                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                            Submitted March 7, 2017**
                               Seattle, Washington

Before: GRABER, IKUTA, and HURWITZ, Circuit Judges.

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Josh Pemberton appeals from the entry of summary judgment in favor of

Metropolitan Property and Casualty in this insurance coverage dispute. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      The district court correctly determined that Metropolitan had no duty to

defend or indemnify Karen and Kenneth Nieto because their liability did not arise

from an “occurrence” as defined in the policy. Pemberton’s injuries did not result

from an “accident” because Karen and Kenneth Nieto each engaged in deliberate

acts and the injuries were a reasonably foreseeable result of those acts, see Safeco

Ins. Co. of Am. v. Butler, 823 P.2d 499, 509 (Wash. 1992); Grange Ins. Ass’n v.

Roberts, 320 P.3d 77, 87 (Wash. Ct. App. 2013), regardless whether the Nietos

subjectively intended to injure Pemberton, see Butler, 823 P.2d at 510; United

Servs. Auto. Ass’n v. Speed, 317 P.3d 532, 540 (Wash. Ct. App. 2014).

      Because his injuries did not result from an “accident,” Pemberton cannot

establish that “the loss falls within the scope of the policy’s insured losses.”

Moeller v. Farmers Ins. Co. of Wash., 267 P.3d 998, 1001 (Wash. 2011) (quoting

McDonald v. State Farm Fire & Cas. Co., 837 P.2d 1000, 1003–04 (Wash. 1992)).

Summary judgment was therefore proper.

      AFFIRMED.




                                           2